     Case 2:18-cv-00740-MCE-DMC Document 94 Filed 07/26/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                    No. 2:18-CV-0740-MCE-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    D. JUST,
15                        Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pursuant to Federal Rule of Civil Procedure 16(b), the following schedule for

19   this litigation is ordered:

20                   The parties are directed to file pre-trial statements in accordance with the schedule

21   set forth below. In addition to the matters already required to be addressed in the pre-trial

22   statement in accordance with Eastern District of California Local Rule 281, Plaintiff will be

23   required to make a particularized showing in his pre-trial statement in order to obtain the

24   attendance of witnesses. Plaintiff is advised that failure to comply with the procedures set forth

25   below may result in the preclusion of any and all witnesses named in his pre-trial statement.

26   ///

27   ///

28   ///
                                                         1
     Case 2:18-cv-00740-MCE-DMC Document 94 Filed 07/26/21 Page 2 of 4


 1                  At the trial of this case, Plaintiff must be prepared to introduce evidence to prove

 2   each of the alleged facts that support the claims raised in the lawsuit. In general, there are two

 3   kinds of trial evidence: (1) exhibits; and (2) the testimony of witnesses. It is Plaintiff’s

 4   responsibility to produce sufficient evidence to prove his case, whether that evidence is in the

 5   form of exhibits or witness testimony. If Plaintiff wants to call witnesses to testify, he must

 6   follow certain procedures to ensure that the witnesses will be at the trial and available to testify.

 7                  An incarcerated witness who agrees voluntarily to attend trial to give testimony

 8   cannot come to court unless this court orders the warden or other custodian to permit the witness

 9   to be transported to court. This Court will not issue such an order (called a writ of habeas corpus

10   ad testificandum) unless it is satisfied that: (1) the prospective witness is willing to attend; and

11   (2) the prospective witness has actual knowledge of relevant facts.

12                  With the pre-trial statement, a party intending to introduce the testimony of

13   incarcerated witnesses who have agreed voluntarily to attend the trial must serve and file a written

14   motion for a court order requiring that such witnesses be brought to court at the time of trial. The

15   motion must:

16                  1.      State the name, CDCR identification number, and address of each such
                            witness; and
17
                    2.      Be accompanied by affidavits showing that each witness is willing to
18                          testify and that each witness has actual knowledge of relevant facts.
19   The willingness of the prospective witness can be shown in one of two ways:

20                  1.      The party himself can swear by affidavit that the prospective witness has
                            informed the party that he or she is willing to testify voluntarily without
21                          being subpoenaed. The party must state in the affidavit when and where
                            the prospective witness informed the party of this willingness; or
22
                    2.      The party can serve and file an affidavit sworn to by the prospective
23                          witness, in which the witness states that he or she is willing to testify
                            without being subpoenaed.
24

25   The prospective witness’ actual knowledge of relevant facts can be shown in one of two ways:

26                  1.      The party himself can swear by affidavit that the prospective witness has
                            actual knowledge. However, this can be done only if the party has actual
27                          firsthand knowledge that the prospective witness was an eyewitness or an
                            ear-witness to the relevant facts. For example, if an incident occurred in
28                          the plaintiff’s cell and, at the time, the plaintiff saw that a cellmate was
                                                          2
     Case 2:18-cv-00740-MCE-DMC Document 94 Filed 07/26/21 Page 3 of 4


 1                          present and observed the incident, the plaintiff may swear to the cellmate’s
                            ability to testify; or
 2
                    2.      The party can serve and file an affidavit sworn to by the prospective
 3                          witness in which the witness describes the relevant facts to which the
                            prospective witness was an eye- or ear-witness. Whether the affidavit is
 4                          made by the plaintiff or by the prospective witness, it must be specific
                            about what the incident was, when and where it occurred, who was present,
 5                          and how the prospective witness happened to be in a position to see or to
                            hear what occurred at the time it occurred.
 6

 7   The Court will review and rule on the motion for attendance of incarcerated witnesses, specifying

 8   which prospective witnesses must be brought to court. Subsequently, the Court will issue the

 9   order necessary to cause the witness’ custodian to bring the witness to court.

10                  If a party seeks to obtain the attendance of incarcerated witnesses who refuse to

11   testify voluntarily, the party should submit with his pre-trial statement a motion for the attendance

12   of such witnesses. Such motion should be in the form described above. In addition, the party

13   must indicate in the motion that the incarcerated witnesses are not willing to testify voluntarily.

14                  As to any witness who is not incarcerated, it is the responsibility of the party

15   seeking the testimony of such witnesses to secure their voluntary attendance and to notify the

16   witness of the time and date of trial. No action need be sought or obtained from the Court. If

17   such witness refuses to testify voluntarily, not earlier than four weeks and not later than two

18   weeks before trial, the party seeking testimony must prepare and submit to the United States

19   Marshal a subpoena for service by the Marshal upon the witness. Blank subpoena forms may be

20   obtained from the Clerk of the Court. Also, the party seeking the witness’ presence must pay the

21   witness a fee. The witness fee, paid through the United States Marshal, is $40.00 for each day of

22   testimony, plus the witness’ travel expenses, if the witness is not incarcerated. A subpoena will

23   not be served by the United States Marshal upon a witness who is not incarcerated unless the

24   subpoena is accompanied by a money order made payable to the witness for the full amount of

25   the witness’ travel expenses plus the daily witness fee of $40.00, and a copy of the court’s order

26   granting plaintiff in forma pauperis status. As noted earlier, because no statute authorizes the use

27   of public funds for these expenses in civil cases, the tendering of witness fees and travel expenses

28   is required even if the party was granted leave to proceed in forma pauperis.
                                                        3
     Case 2:18-cv-00740-MCE-DMC Document 94 Filed 07/26/21 Page 4 of 4


 1                   Failure to comply with any portion of this order may result in the imposition of

 2   appropriate sanctions, including dismissal of the entire action. See Local Rule 110.

 3                   Having considered the parties’ status reports, the Court will set the following

 4   schedule:

 5                   1.      Plaintiff shall file and serve his pre-trial statement, and any motions

 6   necessary to obtain the attendance of witnesses at trial, within 30 days from the date of this order;

 7                   2.      Defendant shall file his pre-trial statement on or before 30 days from the

 8   date of service of plaintiff’s pre-trial statement;

 9                   3.      A pre-trial conference, as described in Local Rule 282, shall be conducted

10   by the undersigned on the file only, without appearances, following submission of pre-trial

11   statements; and

12                   4.      The matter will be set for trial by separate final pre-trial order following the

13   pre-trial conference on the file.

14                   IT IS SO ORDERED.

15

16   Dated: July 26, 2021
                                                               ____________________________________
17                                                             DENNIS M. COTA
18                                                             UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28
                                                           4
